DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bargenquast et al. U.S. 5,813,697 (“Bargenquast”).  Bargenquast discloses a machine (fig. 1, vehicle) comprising: 
a chassis (frame) having a first end (rear) and an opposing second end (forward), the chassis defining a longitudinal center axis (fig. 1); 
an axle (62) pivotally coupled to the first end of the chassis, the axle configured to pivot about the longitudinal center axis; 
a first actuator (84) coupled to the first end of the chassis and positioned on a first lateral side of the longitudinal center axis (right), wherein the first actuator is extendable to selectively engage a first contact point (98) on the axle; and 
a second actuator (84’) coupled to the first end of the chassis and positioned on an opposing second lateral side of the longitudinal center axis (left), wherein the second actuator is extendable to selectively engage a second contact point on the axle (98’).
In reference to claims 2 - 4, 6, 7, 9, and 10, Bargenquast further discloses [[claim 2]] the axle as a first axle (62, fig. 1), further comprising a second axle (52) coupled to the opposing second end of the chassis (fig. 1);
[[claim 3]] wherein the second axle is fixed (column 5, line 3);
[[claim 4]] wherein the second axle is configured to pivot about the longitudinal center axis (fig. 7).
[[claim 6]] wherein the first actuator includes a first interface (64) positioned to selectively engage the first contact point, and wherein the second actuator includes a second interface (66) positioned to selectively engage the second contact point;
[[claim 7]] wherein at least one of (i) the first interface and the second interface (ram) or (ii) the first contact point and the second contact point are manufactured from a rigid material (plate).
[[claim 9]] wherein at least one of (i) the first interface and the second interface or (ii) the first contact point and the second contact point freely pivot such that faces of (a) the first interface and the first contact point and (b) the second interface and the second contact point are parallel with each other during engagement (fig. 2)
[[claim 10]] further comprising a controller (flow controller, abstract) configured to selectively control extension and retraction of the first actuator and the second actuator such that: (i) the first actuator and the second actuator are fully retractable to permit free oscillation of the axle through a first angle range (column 3, line 14); (ii) at least one of the first actuator or the second actuator is at least partially extendable to function as a bump stop (fig. 3) to permit free oscillation of the axle through a second angle range that is less than the first angle range; (iii) the first actuator and the second actuator are extendable to lock the axle at a selected angle (column 13, line 65); and (iv) the first actuator and the second actuator are actively extendable and retractable to adaptively adjust a current angle of the axle based on operational parameters of the machine (column 4, line 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargenquast in view of Allen et al. GB 2358839 (“Allen”).  Bargenquast discloses a third actuator (76) coupled to the opposing second end of the chassis and positioned on the first lateral side of the longitudinal center axis (right), wherein the third actuator is extendable to selectively engage a third contact point on the second axle (80), but does not disclose a fourth actuator.  Allen teaches a fourth actuator (76) at the end of a chassis (fig. 1) and positioned on an opposing second lateral side of the longitudinal center axis (fig. 4), wherein the fourth actuator is extendable to selectively engage a fourth contact point (fig. 5) on a second axle (46).  One of ordinary skill in the art at the time the invention was filed would find modifying Bargenquast such that it comprised the fourth actuator in view of the teachings of Allen obvious so as to provide hydraulic struts symmetrically to the front axle with damping elements to enable the suspension to handle large axle displacements over very rough ground (page 17, 2nd paragraph).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargenquast in view of Gabella et al. U.S. 2004/0041463 (“Gabella”).  Bargenquast discloses that faces of (a) the first interface and the first contact point and (b) the second interface and the second contact point are parallel with each other during engagement, but does not disclose at least one of (i) the first interface and the second interface or (ii) the first contact point and the second contact point are manufactured from a compliant material.  Gabella teaches at least one a first interface and a second interface or first contact points and second contact points are manufactured from a compliant material (elastic stop buffer) such that faces of (a) the first interface and the first contact point and (b) the second interface and the second contact point are parallel with each other during engagement.  One of ordinary skill in the art at the time the invention was filed would find modifying Bargenquast such that it comprised the contact points and interface are manufactured from compliant material in view of the teachings of Gabella obvious so as to provide a bit of a buffer that would adapt to the plate during contact [0026].

Claim(s) 11 – 13 and 15 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargenquast in view of M. Yahiaoui, U.S. 6098823 (“Yahiaoui”).  Bargenquast does not disclose a turntable coupled to the chassis.  Yahiaoui teaches a turntable (column 2, line 46) coupled to a chassis (column 2, line 49), the turntable selectively rotatable about a rotation axis (238, 236); and a boom (106, 206) coupled to the turntable, the boom selectively pivotable about a pivot axis (232, 233).  One of ordinary skill in the art at the time the invention was filed would find modifying Bargenquast such that it comprised the turntable in view of the teachings of Yahiaoui obvious so as to provide a functional interconnection to achieve the movement of the boom (column 10, line 1).
In reference to claims 12, 13, and 15 - 17, Bargenquast in view of Yahiaoui further discloses [[claim 12]] a tilt sensor (Bargenquast, column 3, line 8) positioned on or within at least one of the chassis (pressure reducing valves) or the turntable, the tilt sensor configured to acquire tilt data regarding a tilt angle of the at least one of the chassis or the turntable (inclination angle, column 14, line 11); a first load sensor (column 10, line 32) coupled to the axle between a first axle end of the axle (197) and the first contact point; and a second load sensor (198) coupled to the axle between an opposing second axle end of the axle and the second contact point; wherein the first load sensor and the second load sensor are configured to acquire load data regarding a first load at the first end of the axle (197) and a second load (198) at the opposing second end of the axle, respectively (alternatively, Yahiaoui teaches measuring the load present on the platform, column 14, line 30);
[[claim 13]] further comprising a controller (254, hydraulic flow controller) configured to control extension and retraction of the first actuator and the second actuator based on (i) the tilt data (158, column 11, line 13) , (ii) the load data (column 9, line 15), (iii) a yaw angle of the turntable (vertical angle, circumferential angle, Yahiaoui claim 6) about the rotation axis relative to the longitudinal center axis, (iv) an elevation angle of the boom (horizontal angle) about the pivot axis relative to the longitudinal center axis, and (v) whether the machine is currently being driven or is stationary (column 8, line 43);
[[claim 15]] wherein the controller is configured to operate the first actuator and the second actuator in a free oscillation mode (first mode) in response to at least one of (i) the elevation angle of the boom being less than or equal to a first angle threshold (below a predetermined vertical angle, column 9, line 55), (ii) the yaw angle of the turntable being less than or equal to a second angle threshold, or (iii) the machine being driven (column 10, line 58), and wherein the controller is configured to fully or partially retract the first actuator and the second actuator during the free oscillation mode (first mode, free to float);

[[claim 16]] wherein the controller is configured to operate the first actuator and the second actuator in an active control mode in response to at least one of (i) the elevation angle of the boom being greater than a first angle threshold (critical angle), (ii) the yaw angle of the turntable being greater than a second angle threshold (vertical angle), or (iii) the machine being driven, and wherein the controller is configured to actively extend and retract the first actuator and the second actuator to adaptively control a pivot angle of the axle (column 8, line 43) to level the machine during the active control mode (follow the contour of non-transient terrain features);
[[claim 17]] wherein the controller is configured to operate the first actuator and the second actuator in a locking mode in response to at least one of (i) the elevation angle of the boom being less than or equal to a first angle threshold (column 2, line 48) , (ii) the yaw angle of the turntable being less than or equal to a second angle threshold (column 9, line 52), or (iii) the machine not being driven (column 13, line 46), and wherein the controller is configured to extend and retract the first actuator and the second actuator to level the machine in its current position and then lock the first actuator and the second actuator in place to prevent oscillation of the axle during the locking mode.

In reference to claim 18, Bargenquast discloses a machine (vehicle) comprising: 
a chassis (frame) having a first end (rear) and an opposing second end (front), the chassis defining a longitudinal center axis (fig. 1); 
a boom (24) the boom selectively pivotable about a pivot axis (26); 
a first axle (rear axle) pivotally coupled to the first end of the chassis, the first axle configured to pivot about the longitudinal center axis; 
a second axle (front axle) coupled to the opposing second end of the chassis; and a leveling system (fig. 2) including: 
a first actuator (84) coupled to the first end of the chassis and positioned on a first lateral side of the longitudinal center axis (right), wherein the first actuator is extendable to selectively engage a first contact point (64) on the first axle; 
a second actuator (84’) coupled to the first end of the chassis and positioned on an opposing second lateral side of the longitudinal center axis (right), wherein the second actuator is extendable to selectively engage a second contact point (66) on the first axle; 
a tilt sensor (SW7) positioned on or within at least one of the chassis, the tilt sensor configured to acquire tilt data regarding a tilt angle of the at least one of the chassis (column 14, line 7); and 
a plurality of load sensors (197, 198) coupled to at least one of the first axle or the second axle, the plurality of load sensors configured to acquire load data regarding a load at at least one of (i) a first axle end (197) and an opposing second axle end of the first axle (198) or (ii) a third axle end and an opposing fourth axle end of the second axle (fig. 6).  Bargenquast does not disclose a turntable.  Yahiaoui teaches a turntable (108) coupled to a chassis (column 2, line 26), the turntable selectively rotatable about a rotation axis (236); the boom coupled to the turntable.  One of ordinary skill in the art at the time the invention was filed would find modifying Bargenquast such that it comprised the turntable in view of the teachings of Yahiaoui obvious so as to provide an alternative functional interconnection to achieve the movement of the boom (column 10, line 1).
In reference to claim 19, Bargenquast in view of Yahiaoui further discloses the second axle is configured to pivot about the longitudinal center axis (fig. 7).


















Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargenquast in view of Allen, Yahiaoui, and J.L. Perrin, U.S. 2021/0008945 (“Perrin”).  Bargenquast discloses a machine (vehicle) comprising:
a chassis (frame) having a first end (rear) and an opposing second end (forward), the chassis defining a longitudinal center axis (fig. 1); 
a boom (24) selectively pivotable about a pivot axis (26); 
a first axle (62) pivotally coupled to the first end of the chassis, the first axle configured to pivot about the longitudinal center axis (70); 
a second axle (52) pivotally coupled to the opposing second end of the chassis, the second axle configured to pivot about the longitudinal center axis; and 
a leveling system (82) including: 
a first actuator (86) coupled to the first end of the chassis and positioned on a first lateral side of the longitudinal center axis (right), wherein the first actuator is extendable to selectively engage a first contact point on the first axle (64); 
a second actuator (86’) coupled to the first end of the chassis and positioned on an opposing second lateral side of the longitudinal center axis (left), wherein the second actuator is extendable to selectively engage a second contact point on the first axle (66); 
a third actuator (76) coupled to the opposing second end of the chassis and positioned on the first lateral side of the longitudinal center axis, wherein the third actuator is extendable to selectively engage a third contact point on the second axle (fig. 7).  
a tilt sensor (SW7) positioned on or within at least one of the chassis, the tilt sensor configured to acquire tilt data regarding a tilt angle of the at least one of the chassis (column 14, line 10); 
a first load sensor (197) coupled to the first axle between a first axle end of the first axle (62) and the first contact point, the first load sensor configured to acquire first load data regarding a first load (column 10, line 31) at the first axle end of the first axle; 
a second load sensor (198) coupled to the first axle between an opposing second axle end of the second axle and the second contact point, the second load sensor configured to acquire second load data regarding a second load at the opposing second axle end of the first axle. 
Bargenquast does not disclose a turntable coupled to the chassis.  Yahiaoui teaches a turntable (column 2, line 46) coupled to a chassis (column 2, line 49), the turntable selectively rotatable about a rotation axis (238, 236); and a boom (106, 206) coupled to the turntable, the boom selectively pivotable about a pivot axis (232, 233).  One of ordinary skill in the art at the time the invention was filed would find modifying Bargenquast such that it comprised the turntable in view of the teachings of Yahiaoui obvious so as to provide a functional interconnection to achieve the movement of the boom (column 10, line 1).
Bargenquast does not disclose a fourth actuator.  Allen teaches a fourth actuator (76) at the end of a chassis (fig. 1) and positioned on an opposing second lateral side of the longitudinal center axis (fig. 4), wherein the fourth actuator is extendable to selectively engage a fourth contact point (fig. 5) on a second axle (46).  One of ordinary skill in the art at the time the invention was filed would find modifying Bargenquast such that it comprised the fourth actuator in view of the teachings of Allen obvious so as to provide hydraulic struts symmetrically to the front axle with damping elements to enable the suspension to handle large axle displacements over very rough ground (page 17, 2nd paragraph);
Bargenquast does not disclose a third load sensor coupled to the second axle between a third axle end of the second axle and the third contact point.  Perrin teaches a load sensor (51), such that when placed in combination becomes the third load sensor coupled to the second axle between a third axle end of the second axle and the third contact point (fig. 7), the third load sensor configured to acquire third load data regarding a third load (paragraph [0075]) at the third axle end of the second axle; and a fourth load sensor (52) coupled to the second axle between an opposing fourth axle end of the second axle (6) and the fourth contact point, the fourth load sensor configured to acquire fourth load data regarding a fourth load [0078] at the opposing fourth axle end of the second axle.  One of ordinary skill in the art at the time the invention was filed would find modifying Bargenquast, such that it comprised third and fourth load sensors at the third and fourth contact points in view Perrin obvious so as to provide complete data to the calculator [0075] and obtain the state of the mass and load to record and carry out compensation [0078].

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/              Primary Examiner, Art Unit 3614